Citation Nr: 0614000	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for aortic valvular 
stenosis.


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from May 1969 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In a September 2004 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
entitlement to service connection for aortic valvular 
stenosis.  In light of the reopened claim, the issue of 
service connection for an aortic valvular stenosis was 
subsequently remanded to the RO/AMC by the Board for a de 
novo review of the record.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1. Aortic valvular stenosis clearly and unmistakably existed 
prior to the veteran's entry into active service.

2. The competent medical evidence cannot determine if 
strenuous activity related to military service aggravated the 
veteran's aortic valvular stenosis or if the aortic valvular 
stenosis increased in severity in service.


CONCLUSION OF LAW

As aortic valve stenosis existed prior to service, 
aggravation cannot affirmatively be ascertained and resolving 
doubt in favor of the veteran, aotic valvular stenosis was 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1132, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran claims service connection for aortic valvular 
stenosis.  The veteran testified that he did not know that he 
had a heart murmur prior to the military.  After basic 
training, he was unable to keep up with advance infantry 
training, passed out once, and had chest pains.  Six months 
later, he was told he had a heart condition and was 
discharged.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Enlistment report does not show any cardiac abnormality.  A 
December 1969 record says that the veteran complained of 
heart murmur, note past consult.  An April 1970 clinical 
record shows that the veteran was diagnosed with aortic 
valvular stenosis, congenital, suspected.  A medical board 
report dated April 1970 shows that the veteran shows that a 
cardiac murmur was first noted in October 1969 during an 
induction to a physical exam at Camp Pendleton.  He was 
subsequently transferred to North Carolina, then to Virginia 
and admitted to the hospital.  The diagnosis was aortic 
valvular stenosis, mild, etiology undetermined although 
probably congenital.  The Medical Board concluded that the 
condition pre-existed service and was neither incurred in nor 
aggravated by a period of active service.  

A June 1990 private treatment record showed that the veteran 
had moderate aortic outflow obstruction from a congenitally 
bicuspid valve.  A November 1990 letter from a private 
physician states that the veteran suffers from aortic outflow 
from a congenitally bicuspid valve.  The physician expressed 
his surprise that the veteran was inducted into the military 
with such lesions.  

An August 2001 VA examination noted that the veteran had a 
St. Jude valve put in his heart in 1996, and was diagnosed 
with aortic valvular stenosis.  The examiner stated that it 
was highly probable that this condition pre-existed the 
service but was significantly aggravated by heavy physical 
activity in basic training.  The examiner noted that the 
veteran was found to have high blood pressure by his primary 
physician.   

A November 2001 letter from private physician, Dr. A., states 
that the veteran had a cardiac murmur secondary to aortic 
valvular disease and replacement.  

A March 2002 VA examination noted that the veteran had been 
active as a youth and that upon induction there was no 
documentation of cardiac abnormality.  The veteran reported 
that he was in boot camp training from May to October 1969, 
and that during that time, he passed out.  He claims he was 
told that he had rigors and muscle activity.  The veteran 
stated that at the time, he was told that his collapse was 
due to heat stroke.  The veteran related that in October 1969 
at his pre-deployment physical, a cardiac murmur was 
detected.  The examiner noted that there was no examination 
of this date of file.  The examiner noted that a December 
1969 record stated "the patient complained of heart murmur, 
note past consult."  The referred to consult was not of 
record.  

The veteran related that he was then hospitalized and 
discharged due to his condition.  From 1977 to 1988, the 
veteran related that he was treated at the Long Beach VA 
hospital; the examiner noted that there were no treatment 
records.  The veteran reports that in 1988, he was seen at 
the Albuquerque VAMC; there are no treatment records of file.  
The examiner noted that the veteran had valve replacement 
surgery in 1996.  The VA examiner diagnosed the veteran with 
congenital bicuspid aortic valve status post aortic valve 
replacement in 1996.  The examiner stated "there are no 
studies to date which have looked at the effect of strenuous 
activity on progression of aortic stenosis.  The natural 
progression of congenital (bicuspid valve) stenosis is that 
the stenosis progresses and becomes symptomatic over time., 
with valve replacement becoming necessary during the fourth 
to sixth decade.  Therefore, it is impossible to say whether 
the patient's congenital stenosis has progressed due to 
military service."  

The veteran had a VA examination in May 2005.  The examiner 
noted the veteran's history and reviewed the claims file.  
The examiner diagnosed the veteran with congenital bicuspid 
aortic valve post St. Jude's aortic valve replacement in 
1996.  When asked to comment on whether the veteran's pre-
existing aortic valve disorder was aggravated by the 
veteran's service, the examiner offered the following 
explanation.

Congenital (present at birth) bicuspid 
aortic valves occur in approximately 1-
2% of the general population with a male 
predominance.  Due to the inherent 
structure of the valve, the natural 
history of a bicuspid aortic valve is 
the development of aortic stenosis over 
time.  Stenosis eventually progresses, 
and becomes symptomatic requiring a 
valve replacement typically in the 
patient's fourth to sixth decade. 
            
There are no studies evaluating the 
effect of strenuous activity on the 
progression of aortic stenosis, either 
from a congenital bicuspid vale or other 
etiologies.  Therefore, it is impossible 
to confirm whether [the veteran's] 
progression of his congenital bicuspid 
valve aortic stenosis was aggravated by 
strenuous activity related to his 
military service.   

The examiner cited to several medical authorities in 
providing this opinion.  The examiner also responded to the 
question of whether the veteran's aortic valvular stenosis 
could have been aggravated by hypertension or elevated 
cholesterol present during his military service.  After 
reviewing the blood pressure readings from service medical 
records, the examiner concluded that the veteran did not meet 
the criteria for hypertension under current standards.  Since 
there was no evidence of hypertension in the service medical 
records, the examiner stated that there was no basis for 
establishing the diagnosis of hypertension during active duty 
or in the post-discharge year.  The examiner also stated that 
although aortic stenosis can be aggravated by hypertension, 
there is no documentation that the diagnosis of hypertension 
was present within one year of the veteran's separation from 
active duty.   

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show, that the aortic valve stenosis 
occurred in service.  Rather, the veteran claims that the 
cardiac condition was pre-existing condition aggravated by 
the strenuous activity in service.  Though not noted in the 
veteran's enlistment examination, all the medical evidence 
indicates that the veteran's condition is congenital in 
nature.  Therefore, it is shown by clear and unmistakable 
medical evidence that the aortic valvular condition existed 
prior to service as it existed at birth.  The only remaining 
question is to determine whether the aortic valvular stenosis 
was aggravated by service. VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

Upon review of the record, the Board finds that the 
preponderance of the evidence shows that the aortic valvular 
stenosis was aggravated in service.  The March 2002 and May 
2005 VA examiners state that since there are no studies 
evaluating the effect of strenuous activity on the 
progression of aortic stenosis, either from a congenital 
bicuspid valve or other etiologies, it is impossible to 
confirm whether the progression of the congenital bicuspid 
valve aortic stenosis was aggravated by strenuous activity 
related to service.  However, there is a showing of some 
aggravation in service. The August 2001 VA examiner opined 
that that it was highly probable that this condition pre-
existed the service but was significantly aggravated by heavy 
physical activity in basic training.  Additionally, though 
there was no evidence of a cardiac condition upon enlistment, 
an April 1970 medical board report shows that the veteran 
shows that a cardiac murmur was first noted in October 1969, 
shortly after enlistment.  Therefore, as there no conclusive 
medical evidence as to whether aortic valve stenosis is 
aggravated by the conditions of service, the condition was 
diagnosed shortly after enlistment, and resolving doubt in 
the veteran's favor, aortic valvular stenosis was aggravated 
by service.  Accordingly, the veteran's claim for service 
connection for aortic valvular stenosis is granted.
  
The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002 & Supp. 2005).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  







ORDER

Service connection for aortic valvular stenosis is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


